             Case 3:21-cr-00173-ADC Document 27 Filed 05/21/21 Page 1 of 4



AO I99A (Rev, 12/11) Order Setting Conditions ofRalnase FagB I of 4 pages



                              UNITED STATES DISTRICT COURT
                                                          for the
                                           District of Puerto Rico :


                United States of America
                                                                )
            Brian David Briani-Castellano (3) ) Case No. 21-CR-173 (ADC)

                        Defendant                               )
                               ORDER SETTING CONDITIONS OF RELEASE

FT IS ORDERED that the defendant's release is subject to these conditions:

(I) The defendant must not violate federal,.state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
     any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
     the court.may impose.


     The defendant must appear at: U.S. DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO,
                                                                               Place

      SAN JUAN, PUERTO RICO

     on ALL FUTURE SCHEDULED PROCEEDINGS
                                                             Dale ami Time


     If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.



1. Bond in the amount of $10,000.00 unsecured with defendant's signature.
                   Case 3:21-cr-00173-ADC Document 27 Filed 05/21/21 Page 2 of 4




AO 199B (Rev. lOflO) Additional Conditions of Release                                                                           Page 2 of 4 pggea


                                                  ADDITIONAL CONDITIONS OF RELEASE

    Purauant to IS U.S.C. § 3I42(c)(l)OB), the court may Impose the following least restrictive condition(s) only as necessaiy to reasonably assure the
                              appearance of the person as required and the safety of any other person and the community.

    .-rr.IS.EURTHER ORDERED Ihat.the.dBfendant's release is subject to.the conditions marked.below:--_- - _ -. __.


( X ) (6) The defendant is placed in the custody, ofi
             Person or oiganizatton JiseylieMarie. Seyes Sierra
             Address fon/y if above Is an arganlzatian)
            City and state _ CatanQiiPR                                                                  Tel. No.
who agrees to (a) supervise the defendant, (b) use aveiy effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian'} custody.

                                                                     Signed:                ^ (iy^
                                                                                   / ' ' 6u^&/an                                             Date
(X) p) The defendant musf. , u.g. probation Offlca, Pmtrlal Dlvlaton, Roam 200
    (X) (a) submit to supervision by and report for supervision to-tha HatoRay,P.R,
                  telephone number 707-788-5898 , na later than- 48houraandlharaattaraadlracted .
    ( X ) (b) continue or actively seek employment.
    (X) (c) continue or start an education pTOgrmn,
    (X) (d) sumnder any passport to; .U.S. PROBATION aFFICE
    ( X ) (e) not obtain a passport or other International travel document.
    ( X ) (f). abide by the following restrictions on peisonal assaciatioa, residence, or travel: Shall reatda at addraga of racard; ahalt not laavo
                  IlulBdlcUnn nfthla pBrmlattan fWmth» CouA^ pier, unlass auUmrfaod'by PT Qfflcar.
      ( X ) (g) avoidallcontect,d{rectlyorindirectly,withany person who iaormaybeaviciimorwitnesainthemvestigation.orprosecutioii,
                  including: unlaaaaccompanlad by caunsal.


      ( ) ,(h) get medical or psychiatric treatment: as directed by Probation Department

      ( ) (I) return to custody each                      at           o'clock after being nleased at                 o'clock for employment, schooling,
                  or the following purposes:


      ( )     (j) maintain residence at a halfway house or community collections center, as the pretrial services office.or supervising officer coasidaa
                  necessaiy.
      (X ) (k) not possess a fueann, destructive device, or otfier weapon.
      (X) (1) not use alcohol ( ) at all ( ) excessively.
      ( X ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
      ( X ) (n) submittotestingfbraprohibiteilsubstanceifiequu'cdby the pretrial services oQlca or supervising officer. Testing may ba used with
                   random frequency and may include urine, testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                   of prohibited substance screening or testing.
      ( X ) (o) participate in a propam of inpatient or outpatient gubstenca abuse therapy and counseling if diiected by tte pretrial services ofHce or
                   supervising officer.
      ( X ) (p) participate in one oftfae following location restriction programs and comply with its requirements as directed.
                   (13) (1) Ciirfew. You arc restricted to your residence eveiy'diq'( [gl)fi"o°i I0:oapm                  tn a.iioun .or (Q) as
                                 directed by the pntrial services oflice or supervising officer, or
                   (D ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordercd obligations; or other
                                activities approved la advance by the pretrial services office or supervising officeii or
                   ( D ) (iii) Home Incarceration. You are restricted to 24-hour-a-day tock-down at your tesidenco except for medical necessities and
                                court appearances or other activities specifically approved by (ho court; or
                   (D) (Iv) Stand Alone MonKonng.Yauhaveno residentfal curfew, home detenh'on, or home incarceration lestnctioas. However,
                                you must comply with the location or travel restrictions as imposed by the court.
                                Note: Stand Alone Monitoring should be used in wnjunction with global positioning system (OPS) technology.
      ( ) (q) submit to the &llowuig location monitoring technology and comply with Its requirements as directed:
            Case 3:21-cr-00173-ADC Document 27 Filed 05/21/21 Page 3 of 4




                                         ADDITIONAL CONDHTONS OF RELEASE

            (D ) (i) Location aonitormg technology as directed by the pretrial services or supervising officei; or
            (D ) (ii) Voice Recognition; or
            (Q}(iii) Radio Fiequency; or
            (Q)(iv) OPS.
( ) (r) pay all or part of the cost of location monitoring based upon your ability to pay as detennined by the pretrial services or supervising
             officer,
( X ) (s) report as soon as possible, to the pretrial services or supervising officer, eveiy contact with law enforcement personnel, including arrests,
             questioning, or traCGc stops,
( X ) (t) EXCEPTION: The Chlaf U.S. Prahaflan Offlcar, or his daslanaa, may authorize tflmDarafy changes of address and ovarsaaa traval
             to mainland U.S. only, not axcaadlng 16 days, provldad tha U.S. Attamay has no ohjactlan to It If oblacted, raquaat will have to
            bo made In writing to the Court.
               Case 3:21-cr-00173-ADC Document 27 Filed 05/21/21 Page 4 of 4



AO 1S9C (Rev. 09/08) Advice of Fenaltics Paga 4 of 4 pagca

                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT;

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS;

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt af court and could result in
imprisomneirt, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor ofifense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal invssdgation;
tamper with a witness, victim,.or informant; retaliate or attemptto retaliate against a witness, victim, or infonnant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear aa the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be Imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for.not more. than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor- you wUl be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. La
addition, a failure to appear or suirender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                    y                    Defendanl'i Signature




                                                                                             City and Stale




                                               Directions to the United States Marshal

( ^) The defendant is ORDERS) released after processing.
      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. IfstUl in custody, the defendant must be produced before
       the appropriate judge at the time and place specified,


Date;
                  S/21/2021 S/Marcos E. Lopez
                                                                                       Judicial Officer's SlKliatws

                                                       Marcos E. Lapez, U.S, Magistrate Judge
                                                                                         Printed name and lllle




                     DISTRIBUTION: COURT DEFENDANT PREIRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
